DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The after final amendment filed December 1, 2020, has been received and entered.
	Claims 2, 3, 5, 7-9, 15-17, 19, 22-24, and 27 are cancelled.
	Claims 1, 4, 6, 10-14, 18, 20, 21, 25, and 26 are pending and examined on the merits.
	Upon further consideration, new grounds of rejection are required over subject matter that was previously indicated as allowable.  Therefore, the finality of the Office Action mailed October 8, 2020, has been withdrawn.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites “the method further comprises: the polymeric film comprises a main film structure; and portions of the polymeric film are deposited…” which is grammatically incorrect.  The method does not further comprise the polymeric film or portions of the polymeric film.  Instead, the third to last lines of the claim refer to additional limitations regarding the materials used in the method.  This objection can be overcome by deleting “and the method further comprises:” in line 2.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10, 11, 18, 20, 21, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 is indefinite because it is unclear how the recitation of selectively melting portions of the polymeric film onto a cover in multiple locations (last four lines of the claim) relates to any of the steps of claim 10.  It is unclear whether it relates to the step of adhering the sacrificial film to the cell seeding substrate, or the step of generating an array of holes in the sacrificial film.  Since claim 10 is indefinite, its dependent claims, claims 11, 18, 20, and 21, are rendered indefinite.  Therefore, claims 10, 11, 18, 20, and 21 must be rejected.  For the purpose of applying prior art, the limitation of the last four lines of claim 10 will be interpreted as being directed to how the array of holes is generated.
	Claim 11 is indefinite because it is unclear how it relates to the steps of parent claim 10.  It is unclear whether it relates to the step of adhering the sacrificial film to the cell seeding substrate, or the step of generating an array of holes in the sacrificial film.  
Claim 21 is indefinite because it is unclear how the additional step of removing the sacrificial film relates to the step of parent claim 10 of removing the sacrificial film.  Since claim 
Claims 25 and 26 are indefinite because it is unclear how selectively melting the polymeric film onto a cover in multiple locations relates to any of the steps of parent claim 1.  It is unclear whether it relates to the step of affixing the sacrificial film to the cell seeding substrate, or the step of generating an array of holes in the sacrificial film.  Further regarding claim 26, it is unclear how the removal of the cover with the locally adhered portions of the polymeric film relates to the steps of parent claim 1.  For the purpose of applying prior art, claims 25 and 26 will be interpreted as being directed to how the array of holes is generated.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muraguchi (US 2011/0195496) in view of Selimovic (Lab on a Chip. 2011. 11: 2325-2332).
Muraguchi discloses a microwell array chip that can be used to detect organic cells such as antigen-specific lymphocytes (page 1, paragraph [0002]).  In particular, the microwell array chip was developed to permit detection of the antigen specificity of individual lymphocytes, recovery of the detected antigen-specific lymphocytes, and can hold a single lymphocyte in a single microwell (page 1, paragraphs [0016]-[0017]).  Multiple microwells are present on a principle surface of a substrate, wherein the microwells are of a shape and size permitting the storage of only a single organic cell in each microwell, and wherein protruding members are present in the openings of the microwells to narrow the openings (page 6, paragraph [0138]).  The protrusions can be formed by causing a film formed on the substrate surface to protrude into the openings, as shown in Figure 7 (page 6, paragraph [0139]).  
Figure 7C-E show an array chip in which a film 12’ is provided on the surface of a substrate 11 and microwells 13 are present (page 6, paragraph [0141]).  A protrusion 14 
Muraguchi also teaches a method of manufacturing the microwell array chip (page 2, paragraphs [0043]-[0050]).  Regarding the microwell array chip of Figure 7, the microwells 13 are formed on the surface of surface silicon substrate 11, and the surface on which no wells are formed is covered with a thin film layer 12’ in the form of an oxide film, metal film, or the like (page 12, paragraph [0280]).  Then, Muraguchi states that the substrate is etched to form the well openings 13a, in which are found eave-shaped protrusions 14 of thin film layer 12’ (page 12, paragraph [0280]).  The eave-shaped protrusions 14 formed of thin layer 12’ are achieved by an etching method in which thin film layer 12’ is etched little during the formation by etching of microwells 13, and etching of the substrate is conducted to the bottom of thin film layer 12’ (page 12, paragraph [0280]).  The manufacturing steps are summarized in Figure 9 (page 12, paragraphs [0281]-[0286]).  
Muraguchi discloses that the size of the opening formed by the protrusion (14 in Figure 7, 14’ in Figure 8) is adequate to allow the passage of the organic cell that is to be stored in the microwell (page 7, paragraph [0143]).  To ensure that a single organic cell will be contained per 
In discussing the use of the microwell array chip made of silicon, Muraguchi teaches fluorescently staining lymphocytes, planting the stained cells on the silicon chip, and using a microarray scanner to read the fluorescent intensity to count the number of wells emitting fluorescence (page 12, paragraph [0291] to page 13, paragraph [00295]); this reads on an assay.
In sum, Muraguchi is comparable to the claimed invention since Muraguchi teaches a method for seeding cells, the method comprising:
affixing a sacrificial film (film 12’/12’’) to a cell seeding substrate (substrate 11);
generating an array of holes in the sacrificial film and generating a plurality of microwells (microwells 13) in the cell seeding substrate (substrate 11), wherein each microwell of the plurality of microwells is recessed relative to a body structure (substrate 11) connecting the plurality of microwells, and wherein each hole of the array of holes is registered with a microwell of the plurality of microwells (see Figure 9 and description of Figure 9);

wherein each hole of the array of holes has a width that is smaller than a maximum width of each microwell of the plurality of microwells.

Muraguchi differs from the claimed invention in that Muraguchi does not expressly disclose for their microwell array chip comprising protrusions (e.g. Figures 7 and 8), that the microwells are present in substrate 11 before the film 12’/12’’ is affixed, such that the film 12’ /12’’ is affixed to a cell seeding substrate already defining a plurality of microwells that are recessed relative to the body structure connecting the plurality of microwells.  Muraguchi further differs from the claimed invention in that Muraguchi does not expressly disclose removing the film 12’/12’’ from the cell seeding substrate (substrate 11) after the seeding of cells through the array of holes onto the cell seeding substrate.
However, Muraguchi discloses in another section a method for manufacturing a microwell array chip made of silicon with markers of a fluorescent material (page 5, paragraph [0108]).  In that method, a fluorescent substance is first coated on a principal surface of a silicon substrate (page 5, paragraph [0109]).  A photoresist is used as a well pattern mask, and the photoresist is removed with an organic solvent (page 5, paragraph [0113]).  Removing the photoresist leaves behind on the chip just the microwells and the fluorescent labels formed on the silicon substrate (page 5, paragraph [0114]).  Figure 15 appears to speak to a similar method in which a photoresist is used.  In reference to Figure 15, a coating of a novolak resin-based positive resist 32c, i.e. the photoresist 32c, is formed on a silicon substrate 32b on which has been formed a silicon oxide film 32a, thus creating a microwell pattern 32d (page 6, paragraph 
Selimovic discloses a convenient, fast, and low-cost method for fabricating microwells for cell culture applications by laser ablation of a polyester film coated with silicone glue (abstract).  In the method of Selimovic, individual polyester sheets precoated with silicone adhesive on both sides were stacked together to achieve the desired thickness, which later was used to determine the microwell depth (page 2326, left column, second paragraph).  Then, the microwells were cut into the stack by using a laser engraver (page 2326, left column, second paragraph).  The microwells could easily be combined with microfluidic channels manufactured with the same fashion, and then they could be sealed with a second glass slide or a PDMS slab, thereby forming a self-contained, insulated device (page 2326, left column, second paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to have made the microwell array chip comprising protrusions of Muraguchi (e.g. devices of Figures 7 and 8) by etching the microwells in a silicon substrate by the photoresist technique (e.g. as shown in Figure 15 of Muraguchi), then applying a polyester sheet to the surface of the silicon substrate above the etched microwells and creating openings in the polyester sheet above each microwell by laser ablation according to Selimovic, wherein the polyester sheet serves as the film 12’/12’’ comprising openings 13a according to Muraguchi in Figures 7 and 8.  It would have been an obvious matter of applying techniques known in the field (those of Muraguchi and Selimovic) for creating microwell devices for containing cells to the ‘base’ method of Muraguchi of providing a microwell array chip for storing a single organic cell in each microwell.  Since prima facie obvious to the skilled artisan to have applied that technique to the other embodiment of Muraguchi shown in Figures 7 and 8.  There would have been a reasonable expectation of creating a film 12’/12’’ with openings 13a as sought by Muraguchi (e.g. Figures 7 and 8) with a polyester film using laser ablation to create the openings 13a since Selimovic teaches that a polyester sheet can be exposed to laser ablation to cut holes in the polyester sheet corresponding to microwells, and that a polyester sheet that underwent laser ablation can be combined with other elements.  
Additionally, it would have been obvious to have removed the film 12’/12’’ in the method rendered obvious by Muraguchi and Selimovic after the seeding of the cells and after the washing of the cells (see page 15, paragraph [0329]) since the purpose of the film 12’/`12’’ – of providing protrusions to permit the passage of the organic cell to be stored in the microwell and storing the cell – had already been accomplished.  Since the film 12’/12’’ is superfluous and unnecessary after the use of the microwell device, then it would have been obvious to have removed the film.
Therefore, instant claims 1, 4, 6, 12 (in view of conservation of mass and energy, it is obvious that one of the following had to occur: film residue remains in the microwells, film residue is vaporized or redistributed), and 14 are rendered obvious.
A holding of obviousness is clearly required.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Muraguchi and Selimovic as applied to claims 1, 4, 6, 12, and 14 above, and further in view of Javaherian (PLoS One. 2011. 6(6): e20909. Listed on IDS filed 8/30/18) and Robertson (US 2008/0131615).
As discussed above, Muraguchi in view of Selimovic renders obvious claims 1, 4, 6, 12, and 14.  However, the references differ from claim 13 in that they do not expressly disclose that the cutting of the holes in the film 12’/12’’ comprises use of a hot needle.
Javaherian discloses micropatterning techniques for spatial organization of cells.  Holes in a film can be generated using fine gauge blunt-ended tip needles (page 2, right column, second full paragraph).
Robertson discloses that holes can readily be produced in thin materials, pointing out that 37-micron diameter holes in various polyester films can be produced using focused laser pulses, needle piercing, heated tips, and mechanical drillings (page 4, paragraph [0050]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the laser ablation of the polyester sheet (serving as film 12’/12’’) with the use of a heated needle (reading on ‘hot needle’) to cut the holes in the film 12’/12’’ above each etched microwell 13.  It would have been a matter of simple substitution of one form of creating holes in a film with another.  There would have been a reasonable expectation of puncturing the polyester sheet with a heated needle since Javaherian teaches that holes in a film can be generated using needles, and since Robertson teaches that holes can be generated in a polyester film using a needle or a heated tip – the use of a heated needle is a combination of the technique of needle piercing and use of a heated tip.  Therefore, instant claim 13 is rendered obvious.
A holding of obviousness is clearly required.

Claims 1, 4, 6, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ungrin (US 2010/0068793) in view of Srinivasan (US 2003/0025008).
Ungrin discloses devices and methods useful for preparing cell aggregates (page 1, paragraph [0011]).  Ungrin teaches some embodiments in which a particle retaining member 144 is provided in fluid communication with one or more of the microwells 116, wherein the particle retaining member 144 retains or aids in retaining particles, such as cellular aggregates, in the microwells 116 or adjacent the microwells (paragraph [0171] on pages 8 and 9).  See Figures 1N-1P.  In the embodiments shown in Figure 1N-1P, the particle retaining member 144 is a filter member 145 configured to trap particles of greater than a selected size within or adjacent the microwells 116, and additionally to allow particles of less than a selected size to enter and exit the microwells 116 (page 9, paragraph [0174]).  For example, the filter member 145 may be configured to allow single cells or small cell clumps 158 to pass therethrough or thereby and enter and exit the microwells 116, but to prevent larger cell clumps or cell aggregates 160 from passing therethrough (page 9, paragraph [0174]; Figure 1P).  In some embodiments, the filter member 145 is a porous sheet, and the filter member may be adhered or affixed to the upper region 113 of the plate 110 (page 9, paragraph [0176]).  See Figures 1O and 1P.  Therefore, Ungrin teaches affixing a porous sheet (filter member 145) to a cell seeding substrate (plate 110) defining a plurality of microwells (microwells 116), wherein each microwell of the plurality of microwells is recessed relative to a body structure (the body structure of plate 110) connecting the plurality of microwells.  
A porous sheet serving as filter member 145 signifies that there are an array of holes (the pores of the porous sheet) in the porous sheet, wherein the pores directly above the microwells read on holes that are each ‘registered with a microwell’ of the plurality of microwells.  
Additionally, Ungrin discloses the method of using the device or plate shown in Figures 1A to 1X, which includes the figures discussed above, in preparing cell aggregates (page 10, paragraph [0190]).  The method comprises incubating cells on the device (page 10, paragraph [0191]), wherein the cell aggregates form in the wells of the device (page 10, paragraph [0196]).  See Figure 1P, in which cells 158 pass through the filter member 145 (e.g. porous sheet) and a cell aggregates 160 are formed in the well 116 (page 9, paragraph [0174]).  Therefore, Ungrin discloses seeding cells through the array of holes (pores) of the filter member 145 (porous sheet) onto the cell seeding substrate (plate 110) to yield a plurality of spatially localized cells.
Furthermore, Ungrin teaches that in some embodiments, wherein the filter member 145 is adhered or affixed to the plate 110, the filter member 145 may also be configured to be removable from the plate 110 (page 9, paragraph [0177]).  Therefore, Ungrin teaches removing the filter member 145 (e.g. porous sheet) from the cell seeding substrate (plate 110) after the use of their invention (preparing cell aggregates, reading on seeding of cells through array of holes of the porous sheet onto the cell seeding substrate).  
In sum, Ungrin is comparable to the claimed invention since Ungrin teaches a method for seeding cells (seeding as cell aggregates), the method comprising:
affixing a sacrificial film (porous sheet serving as filter member 145) to a cell seeding substrate (plate 110) defining a plurality of microwells (microwells 116), where each microwell of the plurality of microwells is recessed relative to a body structure (body structure of plate 110) connecting the plurality of microwells;

removing the sacrificial film (porous sheet serving as filter member 145) from the cell seeding substrate (plate 110) after the seeding of cell through the array of holes (pores of the porous sheet) onto the cell seeding substrate;
wherein each hole (pore) of the array of holes has a width that is smaller than a maximum width of each microwell of the plurality of microwells.

Ungrin differs from the claimed invention in that Ungrin does not expressly disclose that the pores (reading on ‘array of holes’) are generated after affixing the filter member 145 to the cell seeding substrate (plate 110) defining a plurality of microwells (microwells 116).
Srinivasan discloses methods of generating pores in thin sheets of material, typically thin polymer films, wherein their methods allow for generation of pores which uniformly penetrate the material (abstract).  The methods generally comprise laminating a thick film onto a thin film into which holes are to be drilled, thereby forming a laminate having a thin film side and a thick film side (page 4, paragraph [0043]).  Then, a laser source is directed onto the thin film of the laminate, and laser energy is applied to the thin film side of the laminate in order to drill a plurality of holes which completely traverse the thickness of the thin film (page 4, paragraph [0043]).  
Before the effective filing date of the claimed invention, it would have been obvious to have applied the technique of Srinivasan for generating porous sheets to the method of Ungrin by 
As such, Ungrin in view of Srinivasan renders obvious instant claims 1, 4 (paragraphs [0191] and [0227] of Ungrin), and 14 (e.g. paragraph [0014] of Srinivasan).
Regarding instant claim 6, in Example 12, Ungrin teaches testing the cell aggregates for haematopoietic differentiation using colony-forming assay and a cytospin assay (page 15, 
Regarding instant claim 12, it would have been obvious to have used a thin polymer film in the method rendered obvious by Ungrin and Srinivasan since Srinivasan teaches it is preferred that the membrane material used as the thin film material is hydrophobic and includes various polymers (e.g. polycarbonates, polyimides, etc.) (page 4, paragraph [0054]), and since Srinivasan also speaks of thin polymer films for generating the porous films (abstract; paragraph [0009]).  In view of conservation of mass and energy, it is obvious that one of the following had to occur: film residue remains in the microwells, film residue is vaporized or redistributed.  Therefore, instant claim 12 is rendered obvious.
A holding of obviousness is clearly required.

Claims 1, 4, 6, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ungrin (US 2010/0068793) in view of Robertson (US 2008/0131615).
Ungrin discloses devices and methods useful for preparing cell aggregates (page 1, paragraph [0011]).  Ungrin teaches some embodiments in which a particle retaining member 144 is provided in fluid communication with one or more of the microwells 116, wherein the particle retaining member 144 retains or aids in retaining particles, such as cellular aggregates, in the 
A porous sheet serving as filter member 145 signifies that there are an array of holes (the pores of the porous sheet) in the porous sheet, wherein the pores directly above the microwells read on holes that are each ‘registered with a microwell’ of the plurality of microwells.  Furthermore, it is evident from Figure 1P that the pores of the filter member 145 (porous sheet) each have a width that is smaller than a maximum width of each microwell 116 of the plurality of microwells.
Additionally, Ungrin discloses the method of using the device or plate shown in Figures 1A to 1X, which includes the figures discussed above, in preparing cell aggregates (page 10, paragraph [0190]).  The method comprises incubating cells on the device (page 10, paragraph 
Furthermore, Ungrin teaches that in some embodiments, wherein the filter member 145 is adhered or affixed to the plate 110, the filter member 145 may also be configured to be removable from the plate 110 (page 9, paragraph [0177]).  Therefore, Ungrin teaches removing the filter member 145 (e.g. porous sheet) from the cell seeding substrate (plate 110) after the use of their invention (preparing cell aggregates, reading on seeding of cells through array of holes of the porous sheet onto the cell seeding substrate).  
In sum, Ungrin is comparable to the claimed invention since Ungrin teaches a method for seeding cells (seeding as cell aggregates), the method comprising:
affixing a sacrificial film (porous sheet serving as filter member 145) to a cell seeding substrate (plate 110) defining a plurality of microwells (microwells 116), where each microwell of the plurality of microwells is recessed relative to a body structure (body structure of plate 110) connecting the plurality of microwells;
seeding cells through the array of holes (pores of the porous sheet serving as filter member 145) onto the cell seeding substrate (plate 110) to yield a plurality of spatially localized cells (in the form of cell aggregates in the microwells), wherein some of the holes (pores) of the array of holes is registered with a microwell of the plurality of microwells; and 

wherein each hole (pore) of the array of holes has a width that is smaller than a maximum width of each microwell of the plurality of microwells.

Ungrin differs from the claimed invention in that Ungrin does not expressly disclose that the pores (reading on ‘array of holes’) are generated after affixing the filter member 145 to the cell seeding substrate (plate 110) defining a plurality of microwells (microwells 116).
Robertson discloses that holes can readily be produced in thin materials, pointing out that 37-micron diameter holes in various polyester films can be produced using focused laser pulses, needle piercing, heated tips, and mechanical drillings (page 4, paragraph [0050]).
Before the effective filing date of the claimed invention, it would have been obvious to have applied the techniques of Robertson for generating holes in polyester films to the method of Ungrin by adhering a polyester film to the plate 110 comprising microwells 116 of Ungrin, and generating holes in the polyester film by using a focused laser pulse or a heated needle (combination of needle piercing and heated tips), in order to generate the porous sheet of the Ungrin invention, prior to using the resulting device to seed cell aggregates.  One of ordinary skill in the art would have been motivated to do this since the techniques for generating holes in a polyester film of Robertson would have resulted in a porous film that is sought for the method of Ungrin.  In applying the techniques of Robertson to the method of Ungrin, it would have been obvious to only generate the holes in the polyester film above each microwell, rather than generating the holes over the entire surface of the polyester film, since the holes (reading on 
As such, Ungrin in view of Robertson renders obvious instant claims 1, 4 (paragraphs [0191] and [0227] of Ungrin), 12 (polyester film reads on ‘polymeric film’; in view of conservation of mass and energy, it is obvious that one of the following had to occur: film residue remains in the microwells, film residue is vaporized or redistributed), 13 (combination of needle piercing and heated tips reads on using a heated needle), and 14.
Regarding instant claim 6, in Example 12, Ungrin teaches testing the cell aggregates for haematopoietic differentiation using colony-forming assay and a cytospin assay (page 15, paragraph [0296]; page 5, paragraph [0121]).  Ungrin also teaches that their method efficiently produced aggregates with little loss of cells and in a time frame that is short enough to allow for subsequent experimentation and manipulation (page 1, paragraph [0009]).  It would have been obvious to have performed assays on the cell aggregates in the microwells, after the removal of the porous film, in order to test the success of the forming the cell aggregates and for additional experimentation and manipulation that is sought by Ungrin.  Therefore, claim 6 is rendered obvious.
A holding of obviousness is clearly required.

	No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651